Name: Commission Regulation (EU) NoÃ 1099/2010 of 26Ã November 2010 amending Annex I to Regulation (EC) NoÃ 669/2009 implementing Regulation (EC) NoÃ 882/2004 of the European Parliament and of the Council as regards the increased level of official controls on imports of certain feed and food of non-animal origin Text with EEA relevance
 Type: Regulation
 Subject Matter: European Union law;  health;  EU institutions and European civil service;  environmental policy;  foodstuff;  agricultural activity;  consumption
 Date Published: nan

 27.11.2010 EN Official Journal of the European Union L 312/9 COMMISSION REGULATION (EU) No 1099/2010 of 26 November 2010 amending Annex I to Regulation (EC) No 669/2009 implementing Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards the increased level of official controls on imports of certain feed and food of non-animal origin (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (1), and in particular Article 15(5) thereof, Whereas: (1) Commission Regulation (EC) No 669/2009 (2) lays down rules concerning the increased level of official controls to be carried out on imports of feed and food of non-animal origin listed in Annex I thereto, at the points of entry into the territories referred to in Annex I to Regulation (EC) No 882/2004. (2) Article 2 of Regulation (EC) No 669/2009 provides that the list in Annex I thereto is to be reviewed on a regular basis, and at least quarterly, taking into account at least the sources of information referred to in that Article. (3) Occurrence and relevance of food incidents notified through the Rapid Alert System for Feed and Food (RASFF), findings of the various missions to third countries carried out by the Food and Veterinary Office, as well as the quarterly reports which the Member States have submitted to the Commission in accordance with Article 15 of Regulation (EC) No 669/2009 indicate that there is a need to review the list in Annex I to that Regulation. (4) In particular, Annex I thereto must be reviewed by decreasing the control frequency of those commodities for which the above information sources show an overall improvement of compliance with the relevant Union legislation and for which the current level of official control is no longer justified, and by increasing the control frequency of other commodities for which the same sources show a higher degree of non-compliance with the relevant Union legislation that warrants the increase of the level of official controls. (5) Regulation (EC) No 669/2009 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 669/2009 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 January 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 165, 30.4.2004, p. 1. (2) OJ L 194, 25.7.2009, p. 11. ANNEX ANNEX I A. Feed and food of non-animal origin subject to an increased level of official controls at the designated point of entry Feed and food (intended use) CN code (1) Country of origin Hazard Frequency of physical and identity checks (%)  Groundnuts (peanuts), in shell 1202 10 90 Argentina Aflatoxins 10  Groundnuts (peanuts), shelled 1202 20 00  Peanut butter 2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved 2008 11 91; 2008 11 96; 2008 11 98 (Feed and food)  Groundnuts (peanuts), in shell 1202 10 90 Brazil Aflatoxins 10  Groundnuts (peanuts), shelled 1202 20 00  Peanut butter 2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved 2008 11 91; 2008 11 96; 2008 11 98 (Feed and food) Dried Noodles (Food) ex 1902 China Aluminium 10 Trace elements (2) (Feed and food) ex 2817 00 00; ex 2820 90 10; ex 2820 90 90; ex 2821 10 00; ex 2825 50 00; ex 2833 25 00; ex 2833 29 20; ex 2833 29 80; ex 2836 99 11; ex 2836 99 17 China Cadmium and lead 10 Mangoes (Food  fresh or chilled) ex 0804 50 00 Dominican Republic Pesticide residues analysed with Multiresidue methods based on GC-MS and LC-MS or with Single residue methods (3) 10  Yardlong beans (Vigna sesquipedalis) ex 0708 20 00; ex 0710 22 00 Dominican Republic Pesticide residues analysed with Multiresidue methods based on GC-MS and LC-MS or with Single residue methods (3) 50  Bitter melon (Momordica charantia) ex 0709 90 90; ex 0710 80 95  Lauki (Lagenaria siceraria) ex 0709 90 90; ex 0710 80 95  Peppers 0709 60 10; 0709 60 99; 0710 80 51; 0710 80 59  Aubergines 0709 30 00; ex 0710 80 95 (Food  fresh, chilled or frozen vegetables)  Oranges (fresh or dried) 0805 10 20; 0805 10 80 Egypt Pesticide residues analysed with Multiresidue methods based on GC-MS and LC-MS or with Single residue methods (7) 10  Peaches 0809 30 90  Pomegranates ex 0810 90 95  Strawberries 0810 10 00  Green beans ex 0708 20 00 (Food  fresh fruits and vegetables)  Groundnuts (peanuts), in shell 1202 10 90 Ghana Aflatoxins 50  Groundnuts (peanuts), shelled 1202 20 00  Peanut butter 2008 11 10 (Feed and Food) Curry leaves (Bergera/ Murraya koenigii) (Food  fresh herbs) ex 1211 90 85 India Pesticide residues analysed with multiresidue methods based on GC-MS and LC-MS or with Single residue methods (5) 10  Chilli (Capsicum annuum), whole ex 0904 20 10 India Aflatoxins 50  Chilli (Capsicum annuum), crushed or ground ex 0904 20 90  Chilli products (curry) 0910 91 05  Nutmeg (Myristica fragrans) 0908 10 00  Mace (Myristica fragrans) 0908 20 00  Ginger (Zingiber officinale) 0910 10 00  Curcuma longa (turmeric) 0910 30 00 (Food  dried spices)  Groundnuts (peanuts), in shell 1202 10 90 India Aflatoxins 20  Groundnuts (peanuts), shelled 1202 20 00  Peanut butter 2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved 2008 11 91; 2008 11 96; 2008 11 98 (Feed and food) Watermelon (egusi, Citrullus lanatus) seeds and derived products (Food) ex 1207 99 97; ex 1106 30 90; ex 2008 99 99; Nigeria Aflatoxins 50 Basmati rice for direct human consumption (Food  milled rice) ex 1006 30 Pakistan Aflatoxins 20  Chilli (Capsicum annuum), whole ex 0904 20 10 Peru Aflatoxins and Ochratoxin A 10  Chilli (Capsicum annuum), crushed or ground ex 0904 20 90 (Food  dried spice)  Coriander leaves ex 0709 90 90 Thailand Salmonella (6) 10  Basil (holy, sweet) ex 1211 90 85  Mint ex 1211 90 85 (Food  fresh herbs)  Coriander leaves ex 0709 90 90 Thailand Pesticide residues analysed with Multi-residue methods based on GC-MS and LC-MS or with Single residue methods (4) 20  Basil (holy, sweet) ex 1211 90 85 (Food  fresh herbs)  Yardlong beans (Vigna sesquipedalis) ex 0708 20 00; ex 0710 22 00 Thailand Pesticide residues analysed with Multi-residue methods based on GC-MS and LC-MS or with Single residue methods (4) 50  Aubergines 0709 30 00; ex 0710 80 95  Brassica vegetables 0704; ex 0710 80 95 (Food  fresh, chilled or frozen vegetables)  Peppers 0709 60 10; 0709 60 99; 0710 80 51; 0710 80 59 Turkey Pesticide residues analysed with Multi-residue methods based on GC-MS and LC-MS or with Single residue methods (8) 10  Courgettes 0709 90 70; ex 0710 80 95  Tomatoes 0702 00 00; 0710 80 70 (Food  fresh, chilled or frozen vegetables) Pears (Food) 0808 20 10; 0808 20 50 Turkey Pesticide: amitraz 10 Dried grapes (vine fruit) (Food) 0806 20 Uzbekistan Ochratoxin A 50  Groundnuts (peanuts), in shell 1202 10 90 Vietnam Aflatoxins 10  Groundnuts (peanuts), shelled 1202 20 00  Peanut butter 2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved 2008 11 91; 2008 11 96; 2008 11 98 (Feed and food)  Chilli (Capsicum annuum), crushed or ground ex 0904 20 90 All third countries Sudan dyes 20  Chilli products (curry) 0910 91 05  Curcuma longa (turmeric) 0910 30 00 (Food  dried spices)  Red palm oil ex 1511 10 90 (Food) B. Definitions For the purposes of this Annex, Sudan dyes  refers to the following chemical substances: (i) Sudan I (CAS Number 842-07-9); (ii) Sudan II (CAS Number 3118-97-6); (iii) Sudan III (CAS Number 85-86-9); (iv) Scarlet Red; or Sudan IV (CAS Number 85-83-6). (1) Where only certain products under any CN code are required to be examined and no specific subdivision under that code exists in the goods nomenclature, the CN code is marked ex  (for example, ex 1006 30: only Basmati rice for direct human consumption is included). (2) The trace elements referred to in this entry are the trace elements belonging to the functional group of compounds of trace elements referred to in point 3(b) of Annex I to Regulation (EC) No 1831/2003 of the European Parliament and of the Council (OJ L 268, 18.10.2003, p. 29). They should be subject to the increased controls provided for in this Regulation also when imported to be used in food. (3) In particular residues of: Amitraz, Acephate, Aldicarb, Benomyl, Carbendazim, Chlorfenapyr, Chlorpyrifos, CS2 (Dithiocarbamates), Diafenthiuron, Diazinon, Dichlorvos, Dicofol, Dimethoate, Endosulfan, Fenamidone, Imidacloprid, Malathion, Methamidophos, Methiocarb, Methomyl, Monocrotophos, Omethoate, Oxamyl, Profenofos, Propiconazole, Thiabendazol, and Thiacloprid. (4) In particular residues of: Acephate, Carbaryl, Carbendazim, Carbofuran, Chlorpyriphos, Chlorpyriphos-methyl, Dimethoate, Ethion, Malathion, Metalaxyl, Methamidophos, Methomyl, Monocrotophos, Omethoate, Prophenophos, Prothiophos, Quinalphos, Triadimefon, Triazophos, Dicrotophos, EPN, and Triforine. (5) In particular residues of: Triazophos, Oxydemeton-methyl, Chlorpyriphos, Acetamiprid, Thiamethoxam, Clothianidin, Methamidophos, Acephate, Propargite, and Monocrotophos. (6) Reference method EN/ISO 6579. (7) In particular residues of: Carbendazim, Cyfluthrin Cyprodinil, Diazinon, Dimethoate, Ethion, Fenitrothion, Fenpropathrin, Fludioxonil, Hexaflumuron, Lambda-cyhalothrin, Methiocarb, Methomyl, Omethoate, Oxamyl, Phenthoate, and Thiophanate-methyl. (8) In particular residues of: Methomyl and Oxamyl.